Voto concurrente y disidente emitido por el
Juez Asociado Señor Hernández Denton,
al cual se une el Juez Asociado Señor Negrón García.
Estoy conforme con lo dispuesto por el Tribunal en cuanto al Lie. Héctor Del Río Rivera. Sin embargo, en cuanto al Lie. Pedro Otero Fernández le suspendería del ejercicio de la notaría por un término de seis meses, por haber violado la fe pública notarial depositada en él. In re Meléndez Pérez, 104 D.P.R. 770 (1976); In re Laboy, 113 D.P.R. 476 (1982); Chévere v. Cátala, 115 D.P.R. 432 (1984).
La función del notario no es la de un observador pasivo cuya responsabilidad se limita a la redacción de un docu-mento :
El notario tiene una serie de deberes colaterales a este ejercicio: tiene una función magisterial, tiene una función didáctica, y por tanto, debe asesorar, debe aconsejar, debe instruir, debe explicar y debe orientar a las personas que ante él comparecen. De tal manera que el ignorante está pro-tegido, según la sociedad, porque sabe que cuando concurre ante el notario no lo va a dejar desamparado en la ignoran-cia, sino que le va a explicar el valor y la fuerza del instru-mento. Por tanto, para poder asesorar y para poder aconse-jar, debe actuar personalmente, y por tanto, debe escuchar personalmente a las partes, qué es lo que las partes quieren. Falta a la ética el notario, no s[ó]lo que dice que da fe de lo que no vio, sino que dice o interpreta la voluntad que no recibió. Ó. Pérez Fernández, Ética y responsabilidad del notario, en Memoria de la II jornada notarial de Norte, Centro América y el Caribe, San Juan, Inst. Der. Not. Reg. P.R., 1986, págs. 101,105.
*350Toda vez que el incumplimiento de su deber notarial se produce como resultado de la omisión de las gestiones nece-sarias y no es el producto de una conducta activa, suspendería al licenciado Otero Fernández sólo por seis (6) meses.